Citation Nr: 1102157	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a special apportionment of the Veteran's non-
service-connected disability pension benefits in favor of R.N., a 
minor child.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to February 1975.  
The appellant is the custodian of R.N., a minor child born to her 
and the Veteran.  Because the appellant is seeking a special 
apportionment of the Veteran's VA benefits, both the Veteran and 
the appellant are considered parties to this contested claim.  
See, for example, 38 C.F.R. §§ 19.100, 20.504 (2010).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim for a 
special apportionment of the Veteran's non-service-connected 
disability pension benefits in favor of R.N., a minor child.  
Although the appellant initially requested a Board hearing when 
she perfected a timely appeal in April 2009, she withdrew her 
Board hearing request in May 2009.  See 38 C.F.R. § 20.704 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

There is a factual dispute in this case concerning the issue of 
whether, and how much, child support the Veteran provides for the 
care of the minor child, R.N., which must be resolved before the 
appellant's special apportionment claim in favor of the minor 
child, R.N., can be adjudicated on the merits.  When he filed his 
VA Form 21-0788, "Information Regarding Apportionment of 
Beneficiary's Award," in August 2008, the Veteran reported that 
his monthly expenses included $300.00 in "child support."  The 
appellant subsequently contended in a September 2008 statement 
that she had never received any financial support from the 
Veteran for the care of the minor child, R.N.  She also contended 
that she was not currently receiving any monthly child support 
from the Veteran for the care of the minor child, R.N., as well.  

A review of the Veteran's VA Form 21-0788 shows that, if the 
$300.00 in child support that he reported as a monthly expense is 
included in his overall monthly expenses, then his monthly 
expenses exceed his monthly income and a financial hardship would 
be created if a special apportionment were awarded in favor of 
the minor child, R.N.  If the $300.00 in child support is not 
included in the Veteran's monthly expenses, however, then his 
monthly income exceeds his monthly expenses and no financial 
hardship would be created if a special apportionment were awarded 
in favor of the minor child, R.N.  It is not clear from a review 
of the claims file whether, in fact, the Veteran pays $300.00 in 
monthly child support and to whom he pays child support every 
month.  He has never identified the recipient of this monthly 
child support although he has contended that he supports the 
minor child, R.N.  

A review of the claims file appears to show that the Veteran 
fathered multiple children with different women, to include the 
appellant.  Thus, the Board finds that, on remand, the RO/AMC 
must contact the Veteran and obtain additional documentation from 
him concerning his monthly expenses, to include the $300.00 in 
"child support" which he reported on his VA Form 21-0788.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and request that he provide an 
updated VA Form 21-0788, "Information 
Regarding Apportionment Of Beneficiary's 
Award," to include supporting documentation 
for all of his reported monthly expenses.  
The Veteran also should be asked to provide 
documentation supporting his assertion that 
he pays $300.00 in "child support" every 
month.  This documentation includes, but is 
not limited to, copies of cancelled checks 
showing that these child support payments are 
made on a monthly basis.  The Veteran and/or 
his service representative also must clarify 
to whom he pays the $300.00 in "child 
support" he identified as a monthly expense 
on his VA Form 21-0788.  If the Veteran is 
unable to provide supporting 
documentation for the $300.00 in "child 
support" reported on his August 2008 VA 
Form 21-0788, then it should not be 
counted as part of his monthly expenses.

2.  Thereafter, based on a review of the 
Veteran's monthly expenses and income as 
reported on his most recent VA Form 21-0788, 
readjudicate the appellant's claim of 
entitlement to a special apportionment of the 
Veteran's non-service-connected disability 
pension benefits in favor of R.N., a minor 
child.  If the Veteran is unable to 
provide supporting documentation for the 
$300.00 in "child support" reported on 
his August 2008 VA Form 21-0788, then it 
should not be counted as part of his 
monthly expenses.  If the benefits sought 
on appeal remain denied, then the appellant 
should be provided a supplemental statement 
of the case.  The Veteran and his service 
representative also should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

